COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Fahad Mohammad Khan v. The State of Texas

Appellate case number:     01-18-00327-CR

Trial court case number: 1467228

Trial court:               208th District Court of Harris County

       On November 29, 2018, the Clerk of the Court issued a notice stating that a certain exhibit,
marked by the official court reporter as follows, was not included as part of the reporter’s record
forwarded to this Court on appeal.

            1. State’s Exhibit 1 (DVD of Scene).

        Thus, the Clerk directed the District Clerk of Harris County or the court reporter, if the
exhibit is still in his or her possession, to deliver to the Clerk of this Court the original above
described exhibit. See TEX. R. APP. P. 34.6(d), 34.6(g)(2). No response was received.

        Accordingly, the Court orders the District Clerk of Harris County or the court reporter, if
the exhibit is still in his or her possession, to deliver to the Clerk of this Court the original above
described exhibit. See TEX. R. APP. P. 34.6(d), 34.6(g)(2). The Clerk of this Court is directed to
cooperate with the district clerk and/or court reporter to provide for the safekeeping, transportation,
and return of the exhibit.

         The exhibit shall be filed in the First Court of Appeals within 7 days of the date of this
order.

It is so ORDERED.


Judge’s signature: ___/s/ Terry Jennings___
                     Acting individually           Acting for the Court
Date: __December 11, 2018__